DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5,5(d-f) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: with respect to claim 1 -the relationship between the pivot point assemblies and the center handle segment and the wrench segments, e.g., it is unclear whether the pivot point assemblies serve to connect the wrench end segments to the center handle segment, and if so, how? And with respect to claim 5 – it is unclear whether the pivot point assembly serves to connect the open wrench end segment to the closed wrench end segment, and if so, how?
Clauses (d), (e) and (f) in claim 5 are improper.  Clauses (d), (e) and (f) should be claims 6, 7 and 8, respectively.
Claim 2 and clause (d) states that the pivot point can be adjusted up to 190 degrees on either side of the wrench ends.  Is this related to movement of the wrench end, or just the pivot point itself?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,5(d-f), as well as understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Winnard (US 2021/0187710 A1).
Winnard (‘710) discloses hand-tools having selectively adjustable parts, and more specifically to wrenches and hand-tools having hinged and swiveled joints with fail-safe engagement mechanisms therefore.  A hand-operated tool 10 is presented having a tool body 12, here a tool handle or shaft. Swivel joint adapters 14a-b are attached to the tool body 12. The swivel joint adapters 14 can interconnect a tool body 10 with additional tool bodies.  The swivel joint adapter can attach to a non-pivoting (fixed) tool head, pivoting tool head, ratcheting tool head, an open-ended, closed-end, box-end, and other shaped head, a wrench head, a ratchet head, a socket driver head, a fastener driver head, a pry bar or claw head, or other specialty tool heads.  The swivel joint adapter 14a 
comprises a first end 18 defining opposing forked arms 20a-b. Each arm 20 defines a lateral aperture 22 extending therethrough. The aperture 22 defines or is defined by a smooth-walled cylindrical portion 24 and a toothed-wall portion 26, as best seen in FIG. 5. In an embodiment, an annular shoulder 28 is defined between the smooth-walled portion 24 and toothed-wall portion 26. The lateral surfaces of the teeth of the toothed-wall portion 26 of the aperture 22 can define all or part of the shoulder 28.  The swivel joint adapter further comprises a second end 30 defining a tongue 32 which is positioned between the opposed forked arms 20. The tongue 32 has a lateral aperture
34 which is aligned with the apertures 22 of the forked arms 20. The tongue aperture 34 defines a toothed-wall 36 along at least a portion of its height. The toothed wall 36 of the tongue is similar to the toothed-wall portion 26 of each of the arms 20 
allowing the teeth of the tongue and arms to align vertically. In one embodiment, the interior diameter defined by the tips of the teeth of the toothed-wall of the tongue aperture is smaller than the interior diameter defined by the tips of the teeth of the toothed-wall portion of the forked arms.  The swivel joint further comprises first and second opposed and depressible buttons 40a-b (covers). Each button 40 is positioned in or extends through an aperture 22 of one of the opposed arms 20. Each button has a head 42, preferably of enlarged diameter. Each button comprises a smooth-walled cylindrical portion 44 and a toothed-wall portion 46 (gear). The smooth-walled portion 44 has a relatively smaller diameter than the larger diameter of the toothed-wall portion 46, where the toothed-wall diameter is taken at the generally circular perimeter defined by connecting the tips of each of the teeth in a common plane. Preferably the head has a larger diameter than either the smooth-walled or toothed-wall portions of the button. Each button has a lower surface 49.  For each button 40, the toothed-wall portion 
46 meshes with the toothed-wall portion 26 of the arm aperture 22 and the toothed-wall portion 36 of the tongue aperture 34. Each button is free to laterally and slidingly move with respect to the arm 20 and tongue 32 upon depression of the button by a user as best seen in FIGS. 6A-B. Similarly, the buttons are free to laterally slide in relation to the arm and tongue in response to a biasing means as described below.  The swivel joint adapter further comprises a biasing means 60. The biasing means 60 can be one or more coil springs, as shown, linear springs, leaf springs, torsion springs, Belleville washers, or other biasing devices as is known in the art, or a combination of one or more of any of these. The biasing means 60 shown is a coil spring 62 which seats at either end against an interior surface of an opposing button 40. In the embodiment shown, the ends of the spring each seat on interior surfaces of the buttons defined by or in a well 48 formed therein.  The specific locations of the angular positions are defined by the spacing of the teeth of the toothed walls of the buttons, arms and tongue. The swivel joint adapter provides a swivel motion about a swivel axis and preferably allows swivelling through an arc of 180 degrees. In alternate embodiments, greater or lesser arcs of movement are provided. In a preferred embodiment, the toothed walls comprise 16 teeth.

    PNG
    media_image1.png
    362
    482
    media_image1.png
    Greyscale

Conclusion
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing numerous examples of angularly adjustable pivoting tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/